Citation Nr: 1144866	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  10-00 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for any neck disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel

INTRODUCTION

The Veteran had active service from October 1980 to October 1984. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran provided testimony at an April 2011 hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is associated with the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his current neck condition is related to his service; specifically, due to his Military Occupational Specialty (MOS) as a vehicle body mechanic, whereas he spent many hours lying on the ground to repair vehicles.  See April 2011 hearing transcript.  He further asserted that he sought treatment for his neck pain during service and has continued to suffer from the condition since service.  See Id.  

The Veteran's June 1980 induction physical examination does not contain any evidence of complaints, treatment, or a diagnosis of a cervical condition.  A May 1981 service treatment record demonstrates the Veteran sought treatment for neck pain and denied a history of neck trauma; he was given medication and diagnosed with a neck strain.  A subsequent May 1981 record notes a diagnosis of neck muscle spasm.  The August 1984 separation physical examination is negative for evidence of complaints, treatment, or a diagnosis of a cervical condition.

Post-service VA outpatient and private treatment records demonstrate diagnoses of advanced degenerative joint disease of the cervical spine with persistent radicular symptoms, as well as cervical disc syndrome.  See VA outpatient treatment records dated from March 2008 to March 2011, private treatment records dated in September 2006 to September 2009, and Social Security Administration records.     

The Board notes that the Veteran underwent cervical surgery in April 2007 to repair herniated discs and a pinched nerve.  See March 2009 letter from Dr. L.  Subsequently, the Veteran fell down the stairs in June 2008 and as a result, underwent a second cervical surgery, namely, a discectomy in October 2009.  In this regard, Dr. W., the Veteran's private physician noted that the Veteran's current diagnosis of cervical disc syndrome is a direct result of the June 2008 slip and fall accident, opining that the June 2008 accident "aggravated, exacerbated, and worsened the pre-existing conditions..." 

The record includes the Veteran's credible testimony that his neck disability began in service and has continued since then; service treatment records demonstrating treatment and diagnoses of neck strain and neck muscle spasm; evidence of current cervical disability; an April 2007 cervical surgery; and a medical opinion noting a pre-existing cervical disability prior to the June 2008 accident.  A medical opinion is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4). 

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an appropriate VA examination in order to determine the current nature and likely etiology of any cervical (neck) condition which may be present.  The claims folder should be made available to the examiner for review.  Any indicated evaluations, studies, and tests deemed to be necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file.

Based on the examination and review of the record, the examiner should answer the following questions:

A.  Does the Veteran have a current cervical condition? 

B.  If so, is it at least as likely as not (i.e., probability of 50 percent) that such condition(s) had their onset during active service or are related to any in-service disease or injury?

In providing an answer to question B, the examiner is requested to address whether the cervical condition prior to the April 2007 cervical surgery had its onset during service or is related to any in-service injury.  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

2.  Thereafter, readjudicate the Veteran's claim.  If the decision with respect to the claim remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


